Citation Nr: 1645848	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  09-50 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a fracture of the right great toe (great toe disability).

2.  Entitlement to service connection for cirrhosis of the liver, to include as secondary to a service-connected disability.  

3.  Entitlement to service connection for degenerative arthritis of the bilateral knees (claimed as bilateral knee problems), to include as secondary to a service-connected disability.

4.  Entitlement to a temporary total evaluation based on the need for convalescence due to degenerative arthritis of the bilateral knees.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to July 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2008, the RO, in pertinent part, denied entitlement to service connection for bilateral knee problems.  The Veteran filed a notice of disagreement dated in October 2008, and the RO issued a statement of the case dated in December 2009.  The Veteran submitted his substantive appeal in December 2009.  

In October 2010, the RO, in pertinent part, denied entitlement to a temporary total evaluation based on the need for convalescence due to degenerative arthritis of the bilateral knees.  The Veteran filed a notice of disagreement dated in November 2010 and the RO issued a statement of the case dated in July 2012.  The Veteran submitted his substantive appeal in August 2012.

In July 2012, the RO continued a 10 percent evaluation for the Veteran service-connected right great toe disability.  The Veteran filed a notice of disagreement dated in August 2012.  In March 2013, the RO denied entitlement to service connection for cirrhosis of the liver.  The Veteran filed a notice of disagreement dated in May 2013.  In September 2013, the RO issued a statement of the case with respect to these claims.  The Veteran filed his substantive appeal in October 2013.

The Veteran's knee claim and claim for temporary total evaluation were remanded by the Board in April 2014 and April 2016 for further development.  

In August 2016, the Veteran and his spouse, accompanied by the Veteran's representative, testified before the undersigned at a videoconference hearing at the RO.  A transcript of the hearing is of record.  In the hearing, the record was held open 60 days in order that the Veteran may attempt to obtain opinions from his treating physicians in connection with his claims.  No additional evidence was submitted within the time allotted.  

The issues of entitlement to service connection for bilateral knees, cirrhosis of the liver, and for temporary total evaluation, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right great toe injury residuals are productive of ankyloses of the first distal phalangeal joint and moderate disability; symptoms do not more nearly approximate malunion or nonunion of the metatarsal bone.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for residuals of a right great toe injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a, DC 5283 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

In a December 2011 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded a VA examination dated in January 2012 in connection with the claim decided herein that fully addresses the criteria for deciding the claim.  In this regard, the Board notes that the examiner reviewed the Veteran's medical history and offered findings based on a review of the relevant evidence. 

Finally, this matter was remanded in April 2016 in order to send the Veteran corrective VCAA notice that advised him of the information and evidence needed       to substantiate a claim for service connection for degenerative arthritis of the bilateral knees on a secondary basis, and in order to readjudicate the claim to include on a secondary basis.  Upon remand, the additional notice was sent in a May 2016 letter and the claim was then readjudciated in a June 2016 supplemental statement of the case.  As such, the Board finds that there has been substantial compliance with the terms of the Board's April 2016 remand requests.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999)

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this regard, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently assigned a 10 percent rating under Diagnostic Code (DC) 5299-5283 for his right great toe injury residuals.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits.  Id. 

DC 5283 is used for evaluating malunion or nonunion of the tarsal or metatarsal bones; and provides a 10 percent rating for moderate malunion or nonunion, a 20 percent rating for moderately severe malunion or nonunion, and a 30 percent rating for severe malunion or nonunion.  A 40 percent evaluation for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5283.

Descriptive terms such as "slight," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

The Veteran was afforded a VA examination dated in January 2012 in connection with his claim.  The examination showed that the Veteran continued to have pain, swelling and heat of the right great toe. The examiner classified the severity of the condition as moderate.  There was no swelling of the right great toe on day of examination. There was tenderness to moderate palpating at the MTP joint and distal phalangeal joint and there was ankylosis of the 1st distal phalangeal joint with full range of motion of the MTP joint.  Repetitive range of motion was full, but with some pain on motion of the MTP joint.  

A review of the Veteran outpatient treatment records shows ongoing complaints of right great toe pain; however, there is no evidence showing a worsening in symptomatology which would warrant a higher evaluation or an additional examination.
 
In August 2016, the Veteran testified before the Board regarding his great toe disability.  The Veteran reported fluctuating pain, but indicated that the pain was not that bad.  

Based on this evidence, the Board finds that a rating higher than 10 percent is not warranted for the Veteran's right great toe disability.  As noted above, the Veteran's condition is rated by analogy under DC 5283.  A higher 20 percent rating under that code applies to "moderately severe" malunion or nonunion of the metatarsal bone, and "moderately severe" is not specifically defined in the rating schedule.  The January 2012 VA examiner indicated that the Veteran's disability was productive of ankylosis of the first distal phalangeal joint with pain of the MTP with range of motion, tenderness to palpation.  The injury was classified as moderate. 

DC 5280 contemplates unilateral hallux valgus that is rated as 10 percent disabling when such disability is functionally equivalent to amputation of the great toe.  In other words, the rating schedule generally contemplates great toe disabilities that are functionally equivalent to amputation to be 10 percent disabling, which is consistent with the assigned rating.  The assigned rating by analogy under DC 5283 contemplates malunion or nonunion of the metatarsal bone, and a higher 20 percent rating under that code is not appropriate when there is no such actual malunion or nonunion.

Notably, actual amputation of the great toe is rated as 10  percent or 30 percent disabling, depending on whether there is metatarsal involvement.  See 38 C.F.R. § 4.71a, DC 5171.  In this case, because the Veteran's great toe disability is productive of ankylosis of the first distal phalangeal joint, but is not characterized by actual amputation, the rating schedule specifically calls for a 10 percent rating.

The Veteran's condition could be evaluated under other Diagnostic Codes.  In this regard, 38 C.F.R. § 4.20 provides that when a disability is unlisted in the rating criteria, it is permissible to rate the disability under the criteria for a closely related disease or injury.  DC 5284 provides criteria for rating foot injuries, other, and provides for 10, 20, and 30 percent ratings for moderate, moderately severe, and severe injuries.  Loss of use of the foot warrants a 40 percent rating.  As noted above, however, the January 2012 VA examiner specifically evaluated the disability as moderate and the Veteran's additional evidence does not indicate a higher evaluation.  Therefore, a higher evaluation is not warranted under DC 5284.

The Board has also considered the other potentially applicable diagnostic codes applicable to the feet.  DC 5276 specifically applies to pes planus (flatfoot).  In addition, the highest rating available under DCs 5277 and 5279 to 5282 for bilateral weak foot, anterior metatarsalgia, unilateral hallux valgus or rigidus, and hammer toes is 10 percent and rating under these diagnostic codes would therefore not result in a higher rating. 

For the foregoing reasons, the preponderance of the evidence reflects that a rating higher than 10 percent is not warranted for the Veteran's right great toe disability.  A higher evaluation is not warranted because the symptoms do not more nearly approximate malunion or nonunion of the tarsal or metatarsal bones that is moderately severe, and the evidence does not warrant a higher rating under any other potentially applicable diagnostic code.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right great toe disability with the established criteria found in the rating schedule for the disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above. That is, the pain and functional loss associated with the Veteran's right great toe condition is contemplated by the rating schedule.  The terms moderate, moderately severe, and severe in DC 5283 are broad enough to encompass all of these symptoms.  Remand for referral for extraschedular consideration of the right great toe disability is therefore not warranted.

Finally, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

For the foregoing reasons, the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for residuals of a fracture of the right great toe.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

An evaluation in excess of 10 per for residuals of a fracture of the right great toe is denied.





REMAND

In June 2016, the Veteran bilateral knee claim was remanded in part because the Board noted that, in a March 2009 statement, the Veteran suggested that his knee condition might be related to his service-connected peptic ulcer disease and gastroesophageal reflux disease (GERD) with intermittent bleeding.  He noted that persons with ulcerative colitis also may develop arthritis.  The Veteran is not service-connected for ulcerative colitis, which is a distinct disorder from his peptic ulcer disease with GERD.  Nevertheless, the Board found that VCAA notice had not been provided with respect to his claim for secondary service connection and, as such corrective notice should be provided.  This notice was provided in a May 2016 letter.  However, no VA opinion has been solicited with respect to the issue of secondary service connection.  In this regard, the Board notes that the Veteran was provided a VA examination and opinion dated in June 2014 and February 2015, respectively, that addressed the question of service connection for his bilateral knees and their relationship to his military service, to include a noted hyperextension knee injury to both knees in January 1964 while carrying a bridge span.  The examiner offered a negative opinion after a detailed explanation.  The examiner, however, did not address the question of secondary service connection and, as such, additional opinion on this limited question should be obtained.  

On the question of entitlement to service connection for cirrhosis, the Veteran testified before the Board that he was on a lot of medication for his service-connected disabilities.  He and his spouse also testified that the Veteran had not consumed alcohol after service and during his marriage and indicated that he believed that the medications that he takes may have caused his cirrhosis.  The Veteran has not been afforded a VA examination in connection with this claim.  As the evidence indicates that the cirrhosis may be associated with service connected disability, a VA examination is warranted.  38 C.F.R. § 3.159(c)(4)(i)(C); Velez v. West, 11 Vet. App. 148, 157 (1998) (discussing "an implicit secondary-service-connection claim that his gastrointestinal disorder was the result of, inter alia, pain medication taken for his service-connected right-shoulder condition").

As to the issue of entitlement to a temporary total evaluation based on the need     for convalescence due to degenerative arthritis of the bilateral knees, the claim        is inextricably intertwined with the Veteran's claim for service connection for degenerative arthritis of the bilateral knees.  See Harris v Derwinski, 1 Vet App  180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on   the other issue has been rendered).

Upon remand, the Veteran should be afforded an opportunity to submit additional evidence relevant to his claims.  In this regard, the Board notes that the record was held open 60 days after the August 2016 hearing in order that the Veteran may attempt to obtain opinions from his treating physicians in connection with his claims.  Such evidence could be submitted upon remand.  Any outstanding VA treatment records should also be obtained.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include updated VA treatment records.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  After all available treatment records have been associated with the claims file, afford the Veteran additional opinion in connection with the claims of entitlement to service connection for a bilateral knee disability and cirrhosis of the liver.  Forward the entire claims file, including a copy of this remand, for review for an addendum report in response to the following questions.  Review of the claims file should be noted in the examination report.  If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed.  The examiner should respond to the following questions:

(a)  Is the Veteran's bilateral knee disability either (i) caused or (ii) aggravated by a service-connected disease or injury, to include peptic ulcer disease and GERD, to include any medications taken in connection with a service-connected disease or injury?  The examiner is asked to comment on the Veteran's March 2009 statement in which he reported that his knee condition might be related to his service-connected peptic ulcer disease and GERD with intermittent bleeding.  He noted that persons with ulcerative colitis also may develop arthritis.  

(b)  With respect to the Veteran's claim of entitlement to service connection for cirrhosis of the liver, is such disorder related to active active military service, or was either (i) caused or (ii) aggravated by a service-connected disease or injury?  In this regard, the examiner is asked to comment of the Veteran's testimony before the Board that he has not consumed alcohol since shortly after service and during his marriage and that the medication that he takes for his service-connected disabilities may have caused or aggravated his cirrhosis.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


